Citation Nr: 1138564	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision in which the RO continued a 50 percent disability for his service-connected PTSD and denied entitlement to a TDIU.  The Veteran perfected a timely appeal with respect to that decision.  

The Board notes that the issue of TDIU is held in abeyance pending the completion of the requested development, because where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180   (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge at the Washington D.C. VA office in September 2011, and the Veteran failed to report the hearing.  The hearing notice was not returned as undeliverable, and no further communication was received from the Veteran regarding the hearing request or his failure to appear.  Thus, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's PTSD claim is warranted.  

The claims file contains a letter from the Social Security Administration (SSA) which indicates that the Veteran was found to be disabled since May 2008.  However, the claims file does not contain the medical records underlying this determination.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file copies of any SSA disability determination and all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In an August 2008 written statement the Veteran alleged that his PTSD is getting worse.  Given that the Veteran has alleged that his PTSD is getting worse and he was last examined by the VA in April 2007, more than 4 years ago, the Board has determined that the Veteran should be afforded a VA examination in order to assess the current nature and severity of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to SSA.  All records/responses received should be associated with the claims file.

2.  After completing the above development and associating all responses with the Veteran's claims file, the Veteran should be afforded a VA examination in order to assess the nature and severity of his PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed report. 

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority, to include consideration of whether "staged" ratings are warranted.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


